      Case 4:21-cv-00581-P Document 1 Filed 04/22/21                 Page 1 of 4 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

 JOHN DOE,                                           §
                                                     §
         Plaintiff,                                  §
                                                     §
 v.                                                  §
                                                     §
 THE UNIVERSITY OF TEXAS AT                          §
 ARLINGTON; STEFAN ANTON                             §
                                                         CASE NO. 4:21-cv-581
 ROMANOSCHI, individually and in his                 §
 official capacity; DAYNA FORD, individually         §
 and in her official capacity; JANELLE               §
 HERRON, individually and in her official            §
 capacity; and R. STEPHEN GIBBS,                     §
 individually and in his official capacity           §
                                                     §
       Defendants.
______________________________________________________________________________

                        DEFENDANTS’ NOTICE OF REMOVAL
______________________________________________________________________________

        Defendants, the University of Texas at Arlington, Stefan Anton Romanoschi, individually

and in his official capacity, Dayna Ford, individually and in her official capacity, Janelle Herron,

individually and in her official capacity, and R. Stephen Gibbs, individually and in his official

capacity and respectfully show that:

        1.      Removal Provision: This removal is pursuant to 28 U.S.C. § 1441(a) and 28

U.S.C. § 1367(a). Plaintiff John Doe asserts a federal claim under 42 U.S.C. § 1981, 1983, and

1988 for violation of due process and equal protection provisions of the United States Constitution,

Petition at 6, invoking this Court’s federal-question jurisdiction. See 28 U.S.C. §§ 1331, 1441(a).

Plaintiff also alleges similar claims under the Texas Constitution, Petition at 6, which invokes this

Court’s supplemental jurisdiction. 28 U.S.C. §1367(a).




Defendants’ Notice of Removal                                                                  Page 1
      Case 4:21-cv-00581-P Document 1 Filed 04/22/21                 Page 2 of 4 PageID 2



        2.      State Action: This action was initially filed in the 153rd Judicial District Court of

Tarrant County, Texas, on March 9, 2021, in Cause No. 323924-21. All of the Defendants have

been served with this lawsuit. Plaintiff is John Doe. Defendants are The University of Texas at

Arlington, Stefan Anton Romanoschi, individually and in his official capacity, Dayna Ford,

individually and in her official capacity, Janelle Herron, individually and in her official capacity,

and R. Stephen Gibbs, individually and in his official capacity. Venue is proper in the United States

District Court for the Northern District of Texas, Fort Worth Division.

        3.      Nature of the Lawsuit: Plaintiff alleges that Defendant UT Arlington’s decision

to suspend him from the University after he was found to have cheated on an exam, in the

alternative, deprived him of his right to substantive and procedural due process or equal protection

under the United States and Texas Constitutions. See generally Pl.’s Pet. Plaintiff seeks declaratory

and injunctive relief as well as damages.

        4.      Jury Demand: Plaintiff requests a trial by jury in his Original Petition and

Application for Temporary Injunction and Permanent Injunction.

        5.      Removal Requirements of 28 U.S.C. § 1441: This action is a civil action raising

a federal question of which this Court has original jurisdiction under 28 U.S.C. § 1331, and is one

which may be removed to this Court by Defendants, pursuant to the provisions of 28 U.S.C. §

1441(a). Venue is proper in the United States District Court for the Northern District of Texas,

Fort Worth, Division.

        6.      Compliance with Deadline All of the Defendants were served with Plaintiff’s

Original Petition on March 23, 2021. Thus, Defendants file this notice of removal before the 30-

day time required by 28 U.S.C. 1446(b). See Bd. Of Regents of Univ. of Texas Sys v. Nippon Tel.

& Tel. Corp., 478 F.3d 274 (5th Cir. 2007). Therefore, this removal is timely.




Defendants’ Notice of Removal                                                                  Page 2
      Case 4:21-cv-00581-P Document 1 Filed 04/22/21               Page 3 of 4 PageID 3



        8.      State Court Pleadings: Defendants are filing concurrently with this notice, as

required by Local Rules and 28 U.S.C. § 1446(a), a true and correct copy of all pleadings obtained

by Defendants in the state court action.

        ACCORDINGLY, Defendants pray that this cause be removed to the United States District

Court Northern District of Texas, Fort Worth Division, pursuant to 28 U.S.C. § 1441(a).

                                            Respectfully submitted.

                                             KEN PAXTON
                                             Attorney General of Texas

                                             BRENT WEBSTER
                                             First Assistant Attorney General

                                             GRANT DORFMAN
                                             Deputy First Assistant Attorney General

                                             SHAWN COWLES
                                             Deputy Attorney General for Civil Litigation

                                             THOMAS A. ALBRIGHT
                                             Chief - General Litigation Division

                                             /s/ Cynthia O. Akatugba
                                             CYNTHIA O. AKATUGBA
                                             Assistant Attorney General
                                             Texas Bar No. 24087083
                                             General Litigation Division
                                             P.O. Box 12548, Capitol Station
                                             Austin, Texas 78711-2548
                                             (512) 463-2120 | FAX: (512) 320-0667
                                             cynthia.akatugba@oag.texas.gov

                                             COUNSEL FOR DEFENDANTS




Defendants’ Notice of Removal                                                               Page 3
      Case 4:21-cv-00581-P Document 1 Filed 04/22/21       Page 4 of 4 PageID 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 22, 2021, the foregoing document was delivered by
electronic filing to the following:

Frank Hill
Stefanie M. Klein
Anne Michels
HILL GILSTRAP, P.C.
1400 West Abram Street
Arlington, Texas 76013
fhill@hillgilstrap.com
sklein@hillgilstrap.com
amichels@hilgilstrap.com
COUNSEL FOR PLAINTIFF

                                              /s/ Cynthia O. Akatugba
                                              CYNTHIA O. AKATUGBA
                                              Assistant Attorney General




Defendants’ Notice of Removal                                                     Page 4
